—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 10, 1995 (People v Ford, 220 AD2d 526), affirming a judgment of the Supreme Court, Kings County, rendered October 27, 1993.
*448Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Thompson, J. P., Copertino, Hart and Goldstein, JJ., concur.